Citation Nr: 9930906	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  97-04 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left lung 
condition as a result of herbicide exposure.

2.  Entitlement to service connection for a stomach ulcer as 
a result of herbicide exposure.

3.  Entitlement to service connection for tumor of the left 
clavicle as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran's left lung condition is not related to 
service, to include herbicide exposure therein. 

2.  There is no medical evidence of a nexus between the 
veteran's stomach ulcer and service, to include herbicide 
exposure therein.

3.  No medical evidence establishes that the veteran has a 
current diagnosis of a tumor of the left clavicle.


CONCLUSIONS OF LAW

1.  A left lung condition was not incurred as a result of 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (1999).

2.  The claim for service connection for a stomach ulcer is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

3.  The claim for service connection for a tumor of the left 
clavicle is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that he currently suffers from a left lung 
condition, a stomach ulcer and a tumor of the left clavicle 
as a result of having been exposed to Agent Orange while 
serving in Vietnam.  Therefore, service connection for each 
of these claimed disabilities has been sought.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases, including peptic ulcers, 
may be presumed to have been incurred in service if they 
become manifest to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  

In addition to these regulations, under the provisions of 38 
C.F.R. § 3.309(e), if a veteran was exposed to an herbicide 
agent during active military, naval, or air service, the 
diseases set forth in 38 C.F.R. § 3.309(e) shall be service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  These diseases include 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers 
(including cancer of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  Further, according to 38 C.F.R. 
§ 3.307(a)(6)(iii), a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era and has a disease listed at § 3.309(e) 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  Id.  Further, 
the United States Court of Appeals for Veterans Claims 
(Court) has issued a precedential decision which clarified 
that the presumption of inservice herbicide exposure applies 
only in cases where a veteran both served in the Republic of 
Vietnam during the designated time period and subsequently 
developed one of the diseases listed in 38 C.F.R. § 3.309(e), 
as described above.  McCartt v. West, 12 Vet. App. 164, 168 
(1999).  If a veteran is unable to take advantage of the 
presumptive provisions of this regulation, the veteran must 
provide evidence that he or she: (1) was exposed to Agent 
Orange in service; and (2) that the claimed disability was 
related to such exposure.

If the rebuttable presumptions of 38 C.F.R. § 3.307 are also 
not satisfied, then the veteran's claim on this basis shall 
fail.  The Secretary of the Department of Veterans Affairs 
has determined that a presumption of service connection based 
on exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era is not warranted for any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341 (1994).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); 38 U.S.C.A. §§ 1113(b), 1116 (West 1991 & 
Supp. 1998). 

The threshold question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that each of his claims is well 
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).

Generally, the veteran must satisfy three elements for a 
claim for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Lastly, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  That evidence must be medical, 
unless it relates to a condition that the Court has indicated 
may be attested to by lay observation.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.

I.  Well-Grounded Claim, Left Lung Condition

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for a left lung condition is 
plausible and capable of substantiation and is therefore well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  As a 
result, the VA has a duty to assist the veteran in developing 
facts that are pertinent to the claim.  See 38 U.S.C.A. 
§ 5107(a).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  

The veteran's service medical records include a January 1971 
separation examination report in which the veteran indicated 
that he had experienced shortness of breath as well as pain 
or pressure in his chest.  However, no clinical findings of a 
lung condition were reported.  The remainder of the service 
medical records also make no reference to a chronic left lung 
condition. 

Following his separation from service, the veteran was 
examined by the VA in November 1974.  A report from that 
examination includes the veteran's complaints of shortness of 
breath.  It was noted that the veteran smoked a half a pack 
of cigarettes a day for the prior seven years.  Physical 
examination of the lungs was entirely normal, with no rales, 
rhonchi or wheezes.  Accordingly, no diagnosis pertaining to 
the respiratory system was provided. 

In July 1994, the veteran was admitted to the Emergency Room 
at the Regional Medical Center for a three day history of 
chest pain with associated shortness of breath.  The veteran 
reported a twenty year history of smoking 11/2 packs of 
cigarettes a day.  Radiographs revealed no significant 
abnormalities except for a calcified granuloma in the left 
chest.  It was noted that a review of the veteran's previous 
chest X-rays dated back to 1979 revealed the granuloma to be 
rather stable.  The veteran underwent a left heart 
catheterization, a selective coronary angiography, and a left 
ventriculogram.  The diagnoses included granuloma, old, left 
lung.

The veteran was seen at the Jeannie Stuart Medical Center 
(JSMC) in April and December 1991 for bronchitis and an upper 
respiratory infection.  He was seen again at that facility in 
August 1994 for complaints of coughing and difficulty 
breathing.  An X-ray report disclosed a 4-centimeter mass in 
the left lung which had the appearance of a bronchogenic 
carcinoma.  The treating physician, Manoj H. Majmudar, M.D., 
concluded with diagnoses of mass in the base of the left 
lung, mild bronchitis and mild bronchospasm.  As a result, 
the veteran was admitted to JSMC in September 1994 where F.M. 
VanMeter, M.D., performed a thoracotomy and resection of the 
nodule.  A biopsy report described the lesion as a benign 
fibrous nodule. 

In letters dated from October 1994 to February 1995, Dr. 
Majmudar stated that he had been following the veteran for 
status post thoracotomy and chronic obstructive pulmonary 
disease (COPD).  Dr. Majmudar did not provide any opinion as 
to the possible etiology of these conditions.  In a February 
1995 letter, however, Dr. VanMeter did opine that most of the 
veteran's problems "[a]ppear to be related to an exposure to 
agent orange in VietNam which is being evaluated by the 
Veterans Administration Hospital at this time."

In connection with this claim, the veteran was provided a 
physical examination by the VA in August 1996 to determine 
whether he suffered any disabilities as a result of his 
exposure to Agent Orange.  A report from that examination 
included a diagnosis of status post resection of most of the 
left lung for tumor of unknown type.  The examining physician 
commented that medical records from that procedure were not 
available for her review; therefore, she was unable to 
determine whether the resected tumor was a consequence of 
Agent Orange.  She explained that the veteran's lung 
condition could be due to inhalation exposure, but was also 
likely to be a result of tobacco use up until 1994.

The veteran testified before a hearing officer at the RO in 
January 1998, as well as before the undersigned Member of the 
Board in March 1998 concerning his left lung condition.  At 
his RO hearing, the veteran stated that he first experienced 
shortness of breath in 1994 when the tumor was discovered in 
his left lung.  According to the veteran, a physician stated 
at that time that the tumor was not related to smoking.  The 
veteran also pointed to Dr. VanMeter's opinion as conclusive 
proof that his tumor was caused by Agent Orange exposure.  At 
his Board hearing, the veteran testified that he had been 
exposed to significant amounts of Agent Orange while serving 
in Vietnam.  He claimed that Agent Orange had contaminated 
most of the water which was used for bathing and drinking.  

Based on the medical opinions provided by Dr. VanMeter and 
the VA examiner, the Board requested a VA medical expert 
opinion as to the likelihood that any of the veteran's 
current lung problems were related to Agent Orange exposure 
during his military service, as opposed to his history of 
cigarette smoking.  In a July 1999 opinion, a VA pulmonary 
diseases specialist stated that there was no recognized 
relationship between Agent Orange exposure and chronic 
bronchitis or COPD.  However, there was an extremely well 
documented relationship between these conditions and 
cigarette smoking.  He therefore attributed both of these 
condition to the veteran's history of cigarette smoking.  

The physician also determined that the veteran's tumor was 
not related to Agent Orange exposure.  He based this opinion 
on the fact that Agent Orange was not known to cause acute 
lung inflammations, and that the veteran's chest X-rays at 
the time of his separation from service were unremarkable.  
The physician explained that the veteran apparently lived in 
the Fresno area after his military service, and that 
infection due to Coccidioides immitis was endemic in that 
area and commonly resulted in the type of lesion found in the 
veteran.  In conclusion, he stated that he did not believe 
that the veteran's pulmonary problems were related to his 
Agent Orange exposure. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for service connection for a left lung 
condition as a result of Agent Orange exposure.  The record 
reflects that the veteran served in the Republic of Vietnam 
during the Vietnam Era, and there is competent medical 
evidence demonstrating that he currently suffers from several 
respiratory conditions.  However, none of these conditions 
are among the diseases for which the Secretary of Veterans 
Affairs, under the Authority of the Agent Orange Act of 1991, 
has determined are associated with exposure to herbicides 
used in the Republic of Vietnam during the Vietnam Era.  See 
61 Fed. Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  
The Board emphasizes that the veteran's resected nodule was 
not shown to be cancerous.  Consequently, service connection 
on a presumptive basis as a result of Agent Orange exposure 
is not warranted. 

Service connection can therefore only be established with 
proof of actual direct causation (i.e., a medical opinion 
indicating that the veteran's lung condition is related to 
his period of service, to include any Agent Orange exposure 
therein).  The Board has carefully considered Dr. VanMeter's 
February 1995 opinion which suggests that the veteran's lung 
condition was caused by Agent Orange exposure.  This opinion, 
however, does not appear to be based on a review of the 
veteran's claims file.  In Swann v. Brown, 5 Vet. App. 177, 
180 (1993), the Court held that, without a review of the 
claims file, an opinion as to etiology of an underlying 
condition can be no better than the facts alleged by the 
veteran.  As such, Dr. VanMeter's opinion relating the 
veteran's lung condition to Agent Orange exposure can be 
considered no more than mere speculation.  See Black v. 
Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. Brown, 
5 Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  

In contrast, in July 1999, a VA pulmonary specialist did 
review the medical evidence of record, including service 
medical records, and found no relationship between any of the 
veteran's lung conditions and his exposure to Agent Orange.  
As this opinion was rendered following a review of the 
record, and was provided by a specialist in the field of 
pulmonary disease, the Board affords it greater probative 
value than the opinion provided by Dr. VanMeter.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a left lung condition as a result of exposure 
to Agent Orange. 

The Board has also considered the veteran's own statements 
that his respiratory problems were caused by exposure to 
Agent Orange.  However, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Since the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion as to either the 
cause or diagnosis of a lung condition, his lay statements 
are of little probative value and cannot serve as a basis for 
granting service connection for this condition.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a left lung condition as a result of exposure 
to Agent Orange.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

II.  Not-Well Grounded Claims, 
Stomach Ulcer and Tumor of the Left 
Clavicle

A.  Stomach ulcer

The veteran alleges that he currently suffers from a stomach 
ulcer as a result of his exposure to Agent Orange.  The 
record indeed reflects that the veteran currently has a 
stomach ulcer.  However, no competent medical evidence shows 
that this condition is related to the veteran's purported 
exposure to Agent Orange or that it became manifest to a 
compensable degree within the one-year presumptive period 
after service.  Therefore, as the veteran has failed to prove 
this essential element, the Board must conclude that the 
claim for service connection for a stomach ulcer is not well 
grounded. 

The Board notes that the nexus requirement may not be 
satisfied by reliance on the regulatory presumption 
pertaining to herbicide exposure since this condition is not 
listed among those diseases which the Secretary, under the 
authority granted by the Agent Orange Act of 1991, has 
determined are associated with exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era.  See 61 Fed. 
Reg. 57587 (1996); 38 C.F.R. §§ 3.307(d), 3.309(e).  Hence, 
service connection can only be established with proof of 
actual direct causation.  See Combee, supra.

The veteran has failed to present medical evidence which 
links his stomach ulcer to his period of military service.  
The veteran's service medical records, including the January 
1971 separation examination report, are negative for any 
complaint, treatment or finding pertaining to any stomach 
problems. 

There is also no medical evidence demonstrating continuity of 
symptomatology after service.  The first records of post-
service treatment for a stomach ulcer were not until 1994, 
over twenty years following the veteran's separation from 
service.  The veteran was hospitalized at the Regional 
Medical Center in July 1994 for a three day history of 
abdominal discomfort.  It was noted that the veteran had a 
considerable history of peptic ulcer disease.  The diagnosis 
was gastric ulcer.  The veteran underwent an 
esophagogastroduodenoscopy (EGD) that same month at the 
Trover Clinic, where he was diagnosed with a gastric ulcer 
and a deformed pylorus.  Nevertheless, these reports do not 
contain a medical opinion indicating that either of these 
gastrointestinal conditions is related to service, to include 
exposure to Agent Orange therein. 

At his VA examination in August 1996, the examiner concluded 
with diagnoses of (1) reflux esophagitis by EGD in 8/95; (2) 
gastritis with superficial erosion by EGD in 8/95, H. pylorae 
negative; and (3) partial pyloric stenosis by EGD in 8/95, 
requiring ballooning in 3/96.  The examiner specifically 
concluded that the veteran's stomach condition was not a 
consequence of exposure to Agent Orange.  

The only evidence of a relationship between the veteran's 
stomach ulcer and his period of service are the veteran's own 
lay statements, including testimony presented at two personal 
hearings.  As noted, however, where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones, 7 
Vet. App. at 137; Espiritu,  2 Vet. App. at 494-95.  In this 
case, there is simply no evidence that the veteran has the 
requisite medical training and expertise necessary to render 
an opinion as to either the cause or diagnosis of a stomach 
ulcer.  Therefore, his lay statements cannot serve as a 
sufficient predicate upon which to find the claim for service 
connection for a stomach ulcer to be well grounded.  See 
Heuer, 7 Vet. App. at 384 (citing Grottveit, 5 Vet. App. at 
93).

A well-grounded claim must be supported by evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  In the absence of competent medical 
evidence to support the claim for service connection for a 
stomach ulcer, the Board can only conclude that the veteran 
has not presented evidence sufficient to justify a belief by 
a fair and impartial individual that his claim is well 
grounded.  

B.  Tumor of the left clavicle

The veteran alleges that he suffers from a tumor of the left 
clavicle as a result of his exposure to Agent Orange.  The 
Board, however, finds no competent medical evidence in the 
record on appeal demonstrating that the veteran currently has 
any such disability.  Therefore, as the veteran has failed to 
prove this essential element, the claim for service 
connection must be denied. 

The Board has reviewed service medical records, various 
treatment reports from private medical facilities, and a VA 
examination report, none of which includes medical evidence 
that the veteran has ever suffered from a tumor of the left 
clavicle.  The record reveals that in May 1992, the veteran 
was diagnosed as having left supraclavicular adenopathy.  
However, neither this nor the other medical evidence of 
record indicates that this enlargement of the lymphatic gland 
was a tumor of the left clavicle and there is no indication 
in the record that the veteran still has this condition.  
Further, the record also reveals that Chester L Crump, M.D., 
treated the veteran in June and July 1995 for pain and 
paresthesia of the wrists and hands which radiated up both 
arms.  Dr. Crump's impression was pain/paresthesias of the 
upper extremities, rule out carpal tunnel syndrome.  
Nevertheless, Dr. Crump did not attribute any of these 
symptoms or diagnosis to a tumor of the left clavicle. 

In conclusion, the veteran has offered no medical evidence 
which indicates that he currently has a diagnosis of a tumor 
of the left clavicle.  Therefore, the Board must conclude 
that the claim for service connection for a tumor of the left 
clavicle is not well grounded and must be denied.  See Epps, 
126 F.3d at 1468; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that in the absence of evidence of a 
currently claimed condition, there can be no valid claim).  
Despite contentions by the veteran that he currently suffers 
from a tumor of the left clavicle, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to establish the presence of a tumor of the left 
clavicle.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494-495.


C.  Conclusion

Since the veteran claims for service connection for a stomach 
ulcer and a tumor of the left clavicle are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support these claims.  See Epps, 126 
F.3d at 1469 ("[T]here is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well 
grounded' claim.").

The Board also is unaware of any information in this matter 
that would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground 
either of the veteran's claims.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The Board also views the above 
discussion as sufficient to inform the veteran of the 
elements necessary to present a well-grounded claim for each 
benefit sought, and the reasons why the current claims have 
been denied.  Id.

As a final note, the Board notes that, in April 1996, the 
veteran received payment from the Agent Orange Veteran 
Payment Program.  The Agent Orange Veteran Payment Program 
was established by court settlement of a class-action, 
product-liability suit brought by Vietnam veterans against 
manufacturers of Agent Orange.  Winsett v. West, 11 Vet. App. 
420, 422 (1998).  However, enrollment in or payments from the 
Program are not probative of the question of whether the 
veteran has an Agent-Orange-related disability.  Winsett, 11 
Vet. App. at 425 (quoting Brock v. Brown, 10 Vet. App. 155, 
161-62 (1997)).  In fact, eligibility for payments is 
predicated only on the total disability of a Vietnam veteran 
exposed to Agent Orange arising from non-traumatic, non-
accidental and non-self-inflicted causes.  Id.; see In re 
"Agent Orange" Product Liability Litigation, 689 F. Supp. 
1250, 1257-58 (E.D.N.Y. 1988).  No relationship is required 
between the disability and exposure to Agent Orange in 
service.  Id.


ORDER

Service connection for a left lung condition is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a stomach ulcer is denied.

In the absence of evidence of a well-grounded claim, service 
connection for a tumor of the left clavicle is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

